DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 11/30/2021, applicant has submitted an amendment filed 2/25/2022.
Claim(s) 1-5, 7, 10, 12-14, 16-17, 19-21, 24, and 26, has/have been amended.  Claim(s) 8 and 15 has/have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Unisha Patel on 3/29/2022.

The application has been amended as follows: 

Amend the claims as follows relative to the original claims filed 10/17/2019:

1. 	(Currently Amended) A method for delivering an encoded visual representation of an emotional or mental state (EMS) profile of a user to a [[user]] device, when the device [[off-]] is in a logged-off, locked, or resting state from an application, said method comprising the steps of:
determining [the]] an EMS of the user based on at least one of a sensor-captured input, data gathered input, or user-selected input; [[and]]
delivering the encoded visual representation , wherein the encoded visual representation is at least one shape of varying size, color, or color intensity, wherein the at least one shape of varying size, color, or color intensity denotes at least one of EMS types or severity of EMS types; and
wherein the EMS types or severity of EMS types indicates the user’s digital content diet.   
2.	(Currently Amended) The method of claim 1, wherein an EMS that is determined based on the data gathered [[EMS]] input is based on digital content viewed on the user device.
3.	(Currently Amended) The method of claim 1, wherein an EMS that is determined based on sensor-captured input [[EMS]] is based on an extent of activity monitored.
4.	(Currently Amended) The method of claim 1, wherein an EMS that is determined based on the user-selected input [[EMS]] is based on a most recently inputted EMS
5.	(Canceled) 
6.	(Currently Amended) The method of claim 1, wherein the encoded visual representation is a plurality of shapes of varying size, color, or color intensity 
7. 	(Currently Amended) The method of claim 1, wherein a placement of [[the]] at least one shape on the visual representation denotes EMS types or severity of EMS types.
8.	(Canceled)
9.	(Previously Presented) The method of claim 1, wherein at least one shape of varying size, color, or color intensity denote a digital content diet of at least one of a current diet or historical diet.
10.	(Currently Amended)  The method of claim 1, wherein overlapping of shapes denote digital content corresponding to more than one of multiple EMS types.
11.	(Previously Presented) The method of claim 1, wherein proximal placement of shapes denote different and related digital content, wherein each of the different content have a unique EMS type. 
12.	(Currently Amended) The method of claim 1, wherein the encoded visual representation 
13.	(Currently Amended) The method of claim 1, wherein the encoded visual representation 
14.	(Currently Amended) The method of claim 1, wherein the scheduled fashion ’s preference for at least one of a time preference or a format [[preferences]]preference.
15.	(Canceled)
 
16.	(Currently Amended) A method for delivering an encoded visual representation of an emotional or mental state (EMS) profile of a user to a [[user]] device, said method comprising the steps of:
determining [[the]] an EMS of the user based on at least one of a sensor-captured input, data gathered input, or previously user-selected input; [[and]]
delivering [[an]] the encoded visual representation , wherein the encoded visual representation is at least one shape of varying size, color, or color intensity, wherein the at least one shape of varying size, color, or color intensity denotes at least one of EMS types or severity of EMS types; and
wherein the EMS types or severity of EMS types indicates the user’s digital content diet.   
17.	(Currently Amended) The method of claim 16, wherein the user may drag at least one
18.	(Previously Presented) The method of claim 17, wherein a notification is pushed indicating degree of match with the preferred EMS profile.
19.	(Currently Amended) ) The method of claim 16, wherein a change in the EMS profile over a period of time is visually depicted with a time-lapse.

20.	(Canceled) 
21.	(Currently Amended) The method of claim [[20]] 1, wherein the device is at least one of a smart phone, smart watch, tablet, television, laptop, desktop, or home entertainment hub.
22.	(Currently Amended) The method of claim [[20]] 1, wherein the device is at least one of a tablet or screen display configured for display in or out of at least one of an office or cubicle.
23.	(Currently Amended The method of claim [[20]] 1, wherein the device is a screen display configured for public display.
24.	(Currently Amended) The method of claim [[20]] 1, wherein the device is a foldable smartphone configured for outward display of the encoded visual representation[[profile]].	
25.	(Previously Presented) The method of claim 24, wherein the outward display causes a further digital interaction.
26.	(Canceled) 

Allowable Subject Matter
Claims 1-4, 6-7, 9-14, 16-19, and 21-25, are allowed.

As per Claim(s) 1 (and similarly claim 16, and consequently claims 2-4, 6-7, 9-14, 17-19, and 21-25), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1 and 9 together, including (i.e. in combination with the remaining limitations in claim[s] 1 and 9) wherein the encoded visual representation is at least one shape of varying size, color, or color intensity, wherein the at least one shape of varying size, color, or color intensity denotes at least one of EMS types or severity of EMS types; and wherein the EMS types or severity of EMS types indicates the user’s digital content diet
Kim (paragraph 97) teaches where emotion information can be generated based on interest information preset by the user, and determining a news article set as an interested area by the user as positive or negative news, and generating an emotion corresponding to the positive/negative news determination.  This paragraph, however, does not specifically describe that emotion is determined based on a news article that the user is viewing or has viewed.  Additionally, even assuming an emoticon was generated for the emotion information based on positive/negative news, the emoticon itself does not indicate the type of news that the user is consuming. 
2017/0205240 teaches “The feeling estimation unit 20c has a function (a first, a second feeling estimation unit) for estimating the present feeling of the user, on the basis of the content data that the user is viewing or the environment information around the user which are transmitted from the client 1 that performs the presentation of the guiding information. Here, the content data that the user is viewing is identification information or feature value of photograph, video, music, or the like, for example. Also, the environment information around the user is time, position, air pressure, air temperature, degree of humidity, an object that exists around, a state of the object, or the like, for example” (paragraph 48) and  “Also, the guiding information generation unit 20b generates recommendation information of the content data, improvement idea of the environment information, or the like, for leading the user to the predetermined feeling, in accordance with the user's present feeling estimated by the feeling estimation unit 20c described next on the basis of the content data that the user views at the present moment or the environment information surrounding the user. For example, the guiding information generation unit 20b generates the guiding information for guiding (recommending), to the user, the content to which the predetermined feeling is linked, by using the data stored in the content-feeling DB 23. Specifically, for example, when the music that the user listens to at the present moment evokes sad feeling, the guiding information generation unit 20b generates the guiding information that guides the content data (the photograph, the video, the music, etc.) for having joyful happy feeling that is opposite to the sad feeling. Alternatively, the guiding information generation unit 20b generates the guiding information for guiding the user to the improvement to the environment information to which the predetermined feeling is linked, by using the data stored in the environment-feeling DB 22. Specifically, for example, when the present surrounding environment information of the user evokes gloomy feeling, the supply unit 20d generates the guiding information that guides an environment improvement plan (open a window, play the music, light up a room etc.) for having brisk happy feeling that is opposite to the gloomy feeling” (paragraph 46).  This reference teaches where a user’s emotional-state/feeling can be determined based on what the user is currently viewing, but does not describe where shapes denote/indicate a user’s digital content diet.  Put another way, even if the emoticons are associated with emotions that are associated with what the user is currently viewing, the emoticons do not, themselves, indicate/denote what the user is currently viewing.
2020/0104417 teaches “As described below with FIG. 2, in some embodiments, the sentiment analysis system is executing on a user device 106A-106N. However, FIG. 1 also depicts embodiments in which there is a server-side sentiment analysis system 104. As discussed below, in some embodiments, a biometric feedback device 108 can be in communication with the one of the user devices 106A-106N to collect real-time biometric and physiological data that is indicative of the sentiment of the user. From the user's perspective, the physiological and biometric data can be used as additional inputs for determining how the sentiment of the web-based content being viewed is being perceived by the user. In some embodiments, the sentiment analysis system collects biofeedback data and sentiment analysis data about the web based content that the user is currently viewing so that, for example, the sentiment analysis system can compare an expected user sentiment state with the actual user sentiment state. The use of biofeedback data is provided by way of example only. Heart rate, respiration rate, eye movement, eye dilation, blood pressure, voice intensity, voice volume, facial expressions are examples of biofeedback data that may be helpful in determining a user's current sentiment state. In addition, any comments that a user might be posting to a website can be analyzed by the sentiment analysis system to aid in determining the current sentiment state of the user” (paragraph 25) and “As mentioned, in some embodiments, the sentiment analysis system includes a baseline sentiment value for various paths of content. For example, historical sentiment analysis data can be collected from multiple users when such users read contentA, contentB and contentC in that order. Based on the historical data, it is expected that a new user who reads that same content would have a present sentiment state based on the respective sentiment associated with each of contentA, contentB, and contentC. In other embodiments, biofeedback information can be collected for a particular user as they are being exposed to content in a particular order. Thus, a more personalized baseline can be constructed. A respective baseline can be determined for each of a number of different sentiment patterns of content” (paragraph 34)
2020/0028810 teaches “One or more embodiments of the present invention include a cognitive system that detects negative emotional responses when the user is reading a document (e.g., an email, a website, a social media site, text message, etc.) and determines if this is a recurring event that might indicate bullying behavior. The ability to assess whether content that is upsetting to the user is repeatedly received can be used to assess the likelihood that the user is being bullied and to identify the content that is upsetting to the user” (paragraph 19).

Upon further search (in response to the amendment filed 2/25/2022):
2016/0212466 teaches where determined user emotion indicates that a user responds positively to political content that the user (paragraphs 36-37).  Paragraph 56 describes providing feedback associated with emotions currently being experienced by a user, and paragraph 57 describes reports of data associated with a user’s detected emotional responses to political content, where graphics are one embodiment of information that communicates how political content is/was received by a user and/or an audience.  This reference does not appear to describe where a graphic/shape indicates what a user is currently viewing or has previously viewed (the graphics are used to indicate emotional reaction to political content but does not necessarily indicate what the political content is being viewed by the user).
2021/0274283 (LATE filing date) teaches emoticons indicating that a user’s listening is above/below limits (paragraphs 76-77).  This reference does not qualify as prior art.
2014/0149884 teaches “As an example, the interactive element may indicate that the user has received a message from a second user of a social-networking website, and it may also indicate that the second user is performing one or more actions (e.g., associated with the social-networking website). For example, the interactive element corresponding to the second user may visually indicate that the second user is currently listening to music (e.g., with a music note), typing another message to the user of the computing device, or reading or sharing an article (e.g., with a symbol of a book). Any suitable status or action of the second user may be visually indicated by the interactive element corresponding to the second user” (paragraph 49).
2017/0324785 teaches “FIGS. 11A-11B illustrate additional example displays of the client system 130 of the caller-user at different stages of establishing a bidirectional video-call session. Referencing FIG. 11A, the callee-user (e.g., in this set of figures, a user named “Brendan”) and the caller-user may both be viewing a common chat thread within a chat application. The client system 130 of the caller-user may display a text notification and/or an animation indicating that the callee-user is viewing the same chat thread (as explained above in the context of the client system 130 of the callee-user). To the caller-user this may be an indication that the callee-user is available for a call session. Referencing FIG. 11B, the caller-user may have begun sharing a media stream with the callee-user (e.g., the video stream displayed in the small-overlay-window). The client system 130 of the caller-user may display a notification that the callee-user is receiving or viewing the video stream (e.g., the text notification 1110). Referencing FIG. 11C, the callee-user may have elected to share back a media stream, and the video of the media stream may be displayed in the small-overlay-window displayed in FIG. 11C” (paragraph 102).
2007/0185881 teaches “In one or more embodiments, when the compositing being viewed is out of date (i.e., in state 506 or 510), a visual representation that indicates the user is viewing an out-of date snapshot may be displayed. Such a visual representation may take the form of an icon the reflects a current state. Alternatively, a tool within the user interface may be grayed-out (dimmed), and the icon for a composition in taskbar may indicate the lock state of the composition. Further, the user may be required to explicitly ask/request an update of the snapshot (e.g., via refresh command). In addition, out-of-date snapshots may not be persistently stored. In this regard, when a user quits the application or closes a snapshot, the next time the user logs in or re-accesses the composition, the snapshot will be reloaded using updated data leading to an up-to-date snapshot” (paragraph 87).
2013/0339449 teaches “The method of claim 1, wherein the display of the modified second digital image indicates that the second user viewed the first digital image” (claim 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 7/8/2022
/ERIC YEN/Primary Examiner, Art Unit 2658